internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-144286-01 date date x d1 d2 d3 dollar_figurex dollar_figurey state dear this letter responds to a letter dated date submitted on behalf of x requesting a ruling that x's rental income from its commercial rental properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts x was incorporated in state on d1 as a c_corporation x made an election to be treated as an s_corporation effective d3 x had accumulated_earnings_and_profits as of d3 x leases commercial rental properties to various tenants through x’s employees as well as independent contractors x provides various services to its tenants services provided by x include but are not limited to the following maintenance and repairs of the roof structural_components plumbing elevators fire alarms electrical systems facade and parking lot moreover x is responsible for landscaping around the building including maintenance of the sprinkler system daily cleaning of tenant offices and plr-144286-01 common areas supervision of development and construction on the properties regular monitoring and inspection of the properties and removal of snow from common areas in addition to services provided to tenants x handles the usual marketing leasing and administrative functions involved in managing real_estate including but not limited to screening prospective tenants negotiating leases and negotiating all service contracts in the fiscal_year ending d2 x received or accrued approximately dollar_figurex in rents and paid_or_incurred dollar_figurey in relevant expenses x represents that it anticipates future figures to be consistent with the income and expense figures for prior periods law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion plr-144286-01 based solely on the facts and the representations submitted we conclude that the rental income that x derives from the properties is not passive_investment_income as described in sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code specifically we express no opinion on whether x is a small_business_corporation eligible to make an s election further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of section sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
